DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 5, 8, 15, and 19 are objected to because of the following informalities:  
Regarding claim 1, “a device for regulating” should read “a regulating device” to remain consistent with the rest of the claim language; both instances of “it” should read “the logic control circuit.”
Regarding claim 5, “a first electric load” should read “the first electric road.”
Regarding claim 8, “the latter” should read “said at least one certain gain.”
Regarding claim 15, “the two bipolar magnets” should read “the pair of bipolar magnets;” “a coil” and “the coil” should read “the at least one coil.”
Regarding claim 19, the second instances of “a third electric load” and “a fourth electric load” should read “the third electric load” and “the fourth electric load” respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1-22, claim 1, from which all of the claims depend, recites “comprising at least one coil, mounted on an element from the mechanical assembly comprising the mechanical resonator and the support thereof, and at least one magnet mounted on the other element of said mechanical assembly” renders the claim indefinite. It is unclear what “an element” and “the other element” as recited refers to. Further “the support” lacks antecedent basis in the claim which further renders these limitations indefinite. It is unclear for examination what these limitations are supposed to refer to. Additionally, “the two output terminals” renders the claim indefinite because it lacks antecedent basis. For purposes of examination, “the two output terminals” is interpreted to mean “two output terminals.” “The induced voltage signal thus exhibiting a 5Docket No. 518612USPreliminary Amendmentplurality of such first voltage lobes and a plurality of such second voltage lobes” renders the claim indefinite as the claim previously recites “at least one first/second voltage lobe,” which makes it unclear where there are a plurality claimed. Relatedly, regarding claims 5-17, “each first voltage lobe of said plurality of first voltage lobes and said plurality of second voltage lobes” in claim 5 renders these claims indefinite and “first voltage lobes and/or second voltage lobes” in claim 17 renders claim 17 indefinite. For purposes of examination, “at least one first/second voltage lobe” of claim 1 is interpreted to mean “a plurality of first/second voltage lobes.” 
Regarding claim 6, a first voltage lobe or of a second voltage and a first voltage lobe or of a second voltage lobe render the claim indefinite. It is unclear which voltage lobes these “first” or “second” voltage lobes refer to as there are already a plurality of both “first voltage 
Regarding claim 8, first electric loads renders the claim indefinite as it is unclear if the “first electric loads” refers to the “first electric load” of the independent claim or a different electric load. For purposes of examination, “first electric loads” is interpreted to mean “a plurality of electric loads.”
Regarding claim 19, “a second voltage limit” and “a second filling limit” renders the claim indefinite as there is no other previous voltage limit or filling limit claimed from which claim 19 depends (although claim 18 does presently claim a first voltage limit/filling limit). For purposes of examination, “a second voltage limit” and “a second filling limit” is interpreted to mean “a voltage limit” and “a filling limit.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844